Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on November 2, 2021.
Claims 1-8 are canceled.
Claims 9-11, 13, 17-20, are amended.
Claims 21-58 are added.
Claims 9-20 are being examined in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-21 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nativ et al. (US Pub. No. 2017/0303952 A1, herein, Nativ) in view of Racenet et al. (US Pub. No. 2016/0231409 A1, herein, Racenet).
Regarding claim 9, Nativ discloses a surgical buttress component (100a, 110a), comprising a folded portion (110a – Fig. 34) and a buttress portion (100a), forming an tube defining an opening therethrough (Fig. 34) for the reception of an anvil (60), and a feature selected from the group consisting of a perforation (118 – Fig. 45A, Para [0155]), an elongate opening and a line of weakness disposed between and separating the buttress portion from the folded portion (See Fig. 45).
Nativ does not expressly disclose that the surgical buttress component comprises an elongate member. 
500 – Fig. 3) comprising an elongate member (530, 510).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the surgical buttress component disclosed by Nativ with the elongate member taught by Racenet in order to facilitate placement of the buttress in position on the anvil (Racenet, Para [0140]).

Regarding claim 10, Nativ in view of Racenet teaches the surgical buttress component as recited above, wherein the buttress portion is formed from a buttress material (Nativ, Para [0068]).

Regarding claim 11, Nativ in view of Racenet teaches the surgical buttress component as recited above, wherein the buttress material is selected from the group consisting of a woven, a non-woven, and a mesh (Nativ, Para [0068]).

Regarding claim 12, Nativ in view of Racenet teaches the surgical buttress component as recited above, wherein the buttress material is formed from a bio-absorbable polymer (Nativ, Para [0068]).

Regarding claim 13, Nativ in view of Racenet teaches the surgical buttress component as recited above, wherein the elongate member is sized to extend at least Racenet, 14) of an endoscopic stapler (Racenet, 10) (Racenet, Fig. 3).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the surgical buttress component disclosed by Nativ the elongate member is long enough to extend the length of an endoscopic shaft of an endoscopic stapler as taught by Racenet in order to facilitate placement of the buttress in position on the anvil (Racenet, Para [0140]).

Regarding claim 14, Nativ in view of Racenet teaches the surgical buttress component as recited above, wherein the elongate member is accessible outside the patient's body (Racenet, Fig. 3).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the surgical buttress component disclosed by Nativ the elongate member is accessible outside the patient's body as taught by Racenet in order to facilitate placement of the buttress in position on the anvil (Racenet, Para [0140]).
Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). 

Regarding claim 15, Nativ in view of Racenet teaches the surgical buttress component as recited above, wherein the elongate member is a suture attached to the folded portion (Racenet, Para [0150]).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the surgical buttress component disclosed by Nativ the elongate member is a suture attached to the folded portion as taught by Racenet in order to facilitate placement of the buttress in position on the anvil (Racenet, Para [0140]).

Regarding claim 16, Nativ in view of Racenet teaches the surgical buttress component as recited above, wherein the folded portion is more than one section of material (Nativ, Fig. 34).

Regarding claim 17, Nativ in view of Racenet teaches the surgical buttress component as recited above, wherein the folded portion is made from a same material as the buttress portion (Nativ, Para [0068]).

Regarding claim 18, Nativ in view of Racenet teaches the surgical buttress component as recited above, wherein the folded portion is made from a same sheet of material as the buttress portion (Nativ, Para [0068]).

Regarding claim 19, Nativ in view of Racenet teaches the surgical buttress component as recited above, wherein the folded portion is welded to form the elongate tube (Racenet, Para [0125]).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the surgical buttress component disclosed by Nativ the folded portion is welded to form the elongate tube as taught by Racenet in order to further secure the buttress component on the anvil.

Regarding claim 20, Nativ in view of Racenet teaches the surgical buttress component as recited above, wherein the folded portion is attached to the buttress portion (Nativ, Fig. 34).

Regarding claim 21, Nativ in view of Racenet teaches the surgical buttress component as recited above, wherein the folded portion is attached to opposed sides of the buttress portion (Nativ, Fig. 34).

Regarding claim 27, Nativ in view of Racenet teaches the surgical buttress component as recited above, wherein the folded portion includes a first section and a second section, the first and second sections extending from opposed sides of the buttress portion (100a) and attached to one another (via 100a) (See Nativ, Fig. 34 below).

    PNG
    media_image1.png
    317
    525
    media_image1.png
    Greyscale

Nativ, Fig. 34

Allowable Subject Matter
Claims 22-26 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see Page 5, filed November 2, 2021, with respect to the rejection(s) of claim(s) 13 under 35 U.S.C 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
Applicant's arguments filed November 2, 2021, with respect to the rejection(s) of claim(s) 9-20 under 35 U.S.C 103 have been fully considered but they are not persuasive. Examiner interprets the perforation (118) disclosed by Nativ to be disposed between and separating the buttress portion from the folded portion since the perforations lie between the outer-most portion of the folded portion and the buttress portion (See annotated Fig. 45A below). Furthermore, since the perforations are an .

    PNG
    media_image2.png
    458
    724
    media_image2.png
    Greyscale

Nativ, Fig. 45A

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHELSEA E STINSON/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        January 28, 2022